UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Amwest Imaging Incorporated (Name of registrant as specified in its charter) Nevada 27-2336038 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 10213 Penrith Avenue, Unit 104 Las Vegas, Nevada 89144 (702) 882-3106 (Address and telephone number of registrant’s principal executive offices) Harold P. Gewerter, Esq., Ltd. Law Offices of Harold P. Gewerter, Esq. 2705 Airport Drive North Las Vegas, Nevada 89032 Telephone: (702) 382-1714 Facsimile No. (702) 382-1759 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one); Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] CALCULATION OF REGISTRATION FEE Proposed Amount to Proposed Maximum Title of Each Class be Maximum Aggregate Amount of of Securities to be Registered Offering Price Offering Price Registration Registered per Share ($) Fee($) Shares of Common Stock, par value $ $ $ 1 4,000,000 shares are being offered by a direct offering at the price of $.01 per share. 2 Estimated solely for purposes of calculating the registration fee in accordance with Rule 457 of the Securities Act, based upon the fixed price of the direct offering. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Prospectus Amwest Imaging Incorporated 4,000,000 Shares of Common Stock $0.01per share $40,000 Maximum Offering Amwest Imaging Incorporated (“Company”) is offering on a best-efforts basis a maximum of 4,000,000 shares of its common stock at a price of $0.01 per share. This is the initial offering of Common Stock of Amwest Imaging Incorporated and no public market exists for the securities being offered.The Company is offering the shares on a “self-underwritten”, best-efforts all or none basis directly through our officer and director.The shares will be offered at a fixed price of $.01 per share for a period not to exceed 180 days from the date of this prospectus. There is no minimum number of shares required to be purchased. Patrick Moore, the sole officer and director of Amwest Imaging Incorporated, intends to sell the shares directly.No commission or other compensation related to the sale of the shares will be paid to our officer and director.The intended methods of communication include, without limitations, telephone, and personal contact.For more information, see the section titled “Plan of Distribution” and “Use of Proceeds” herein. The proceeds from the sale of the shares in this offering will be payable to Law Offices of Harold P. Gewerter, Esq., Ltd., Client Trust Account, f/b/oAmwest Imaging Incorporated.A Trust Account will hold all the subscription funds pending placement of the entire offering.This offering is on a best effort, all-or-none basis, meaning if all shares are not sold and the total offering amount is not deposited by the expiration of the offering, all monies will be returned to investors, without interest or deduction. The Officer and director of the issuer and any affiliated parties thereof will not participate in this offering. The offering shall terminate on the earlier of (i) the date when the sale of all 4,000,000 shares is completed or (ii) one hundred and eighty (180) days from the date of this prospectus.Amwest Imaging Incorporated will not extend the offering period beyond one hundred and eighty (180) days from the effective date of this prospectus. Amwest Imaging Incorporated is a development stage, start-up company and currently has no operations. Any investment in the shares offered herein involves a high degree of risk. You should only purchase shares if you can afford a complete loss of your investment. BEFORE INVESTING, YOU SHOULD CAREFULLY READ THIS PROSPECTUS AND, PARTICULARLY, THE RISK FACTORS SECTION, BEGINNING ON . NEITHER THE U.S. SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES DIVISION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Prior to this offering, there has been no public market for Amwest Imaging Incorporated’s common stock. Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to the Company Per Share 1 $ $ $ Maximum $ $ $ This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment. See the section titled “Risk Factors” herein. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.AMWEST IMAGING INCORPORATED MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHISE THE OFFER OR SALE IS NOT PERMITTED. Amwest Imaging Incorporated does not plan to use this offering prospectus before the effective date. The date of this Prospectus is , 2010. 1 Table of Contents PART I: INFORMATION REQUIRED IN PROSPECTUS 5 SUMMARY OF PROSPECTUS 5 General Information about the Company 5 The Offering 6 RISK FACTORS 7 RISKS ASSOCIATED WITH THIS OFFERING 9 USE OF PROCEEDS 11 DETERMINATION OF OFFERING PRICE 11 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 11 PLAN OF DISTRIBUTION 12 Offering will be Sold by Our Officer and Director 12 Terms of the Offering 13 Deposit of Offering Proceeds 14 Procedures and Requirements for Subscription 14 DESCRIPTION OF SECURITIES 14 INTEREST OF NAMED EXPERTS AND COUNSEL 15 DESCRIPTION OF OUR BUSINESS 16 General Information 16 Business Overview 16 Product Development 16 Industry Analysis 17 Marketing 17 Growth Strategy of the Company 18 Competitor Analysis 18 12 Month Growth Strategy and Milestones 18 Patents and Trademarks 19 Need for any Government Approval of Products or Services 19 Government and Industry Regulation 19 Research and Development Activities 19 Environmental Laws 19 Employees and Employment Agreements 19 DESCRIPTION OF PROPERTY 19 LEGAL PROCEEDINGS 19 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 19 FINANCIAL STATEMENTS 21 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 31 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FISCAL DISCLOSURE 33 FINANCIAL DISCLOSURE 33 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 34 BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 34 EXECUTIVE COMPENSATION 35 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 35 FUTURE SALES BY EXISTING STOCKHOLDERS 36 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 36 INDEMNIFICATION 36 AVAILABLE INFORMATION 37 PART II: INFORMATION NOT REQUIRED IN PROSPECTUS 38 EXPENSES OF ISSUANCE AND DISTRIBUTION 38 INDEMNIFICATION OF DIRECTORS AND OFFICERS 38 RECENT SALES OF UNREGISTERED SECURITIES 39 EXHIBITS 39 UNDERTAKINGS 39 2 PARTI: INFORMATION REQUIRED IN PROSPECTUS AMWEST IMAGING INCORPORATED 10, UINT 104 LAS VEGAS, NEVADA 89144 SUMMARYOF PROSPECTUS You should read the following summary together with the more detailed business information, financial statements and related notes that appear elsewhere in this prospectus. In this prospectus, unless the context otherwise denotes, references to “we,” “us,” “our” and “Company” refer to Amwest Imaging Incorporated”. GeneralInformation about the Company Amwest Imaging Incorporated was incorporated in the State of Nevada on April 7, 2010.Amwest Imaging’s primary focus is to help companies become more efficient through digital conversion and indexing of documentation.As more business is conducted digitally, an integral part has become the proper capturing of the documentation for search and analysis.Digitization of files will increase productivity, aid in business analysis and reduce storage cost significantly.Concise and accurate availability of information leads to greater efficiency in an increasingly competitive world.Digitally capturing as much information as possible and coupled with the ability to search the information effectively provides a business with unparalleled internal control. Our target markets include, but are not limited to, state and local governments, the medical field, construction industry, legal firms and other business that have storage and retrieval needs.We are confident that our business model is a mutually beneficial relationship between our corporate growth and providing a vehicle for clients to harness internal efficiency and improve their productivity. Amwest Imaging Incorporated is a development stage company that has not significantly commenced its planned principal operations. Amwest Imaging Incorporated operations to date have been devoted primarily to start-up and development activities, which include the following: 1. Development of the Amwest Imaging Incorporated business plan; 2. Due diligence on purchasing/leasing of production equipment; 3. Initiated working on sales and marketing material; 4. Conducted due diligence and identified two major classifications of market segmentation to target and adopted a focused marketing strategy.These classifications include: · Small Businesses and Reprographic Companies · Medical, Legal, Construction and Government Institutions Amwest Imaging Incorporated is attempting to become operational and anticipates sales to begin approximately six months following the placement of our offering.In order to generate revenues, Amwest Imaging Incorporated must address the following areas: 1. Promoting our services as cost savings while increasing productivity:Clients will realize cost savings through diverse balance sheet line items including a reduction in storage costs, increased productivity and streamlined efficiency.Increased productivity and manpower efficiency is a result of effective internal control and the availability of complete business analysis. 2. Effectively market our services to our selected target markets: Joining trade organizations and establishing referral relationships will initially serve to establish our Company as a viable competitor and attracting market share.Target Marketing specific firms, companies, and overall industries through efficient due diligence should prove cost conscientious and hopefully reflect positively on the bottom line of the Company.Conducting business by portraying a professional image and competence in the marketplace should result in a solid foundation for a Company built for long term success. 3 3. Constantly monitor our market: We plan to constantly monitor our targeted market segmentations and adapt to customer needs, wants and desires.To be successful we plan to evolve and diversify or expand our scope of services to satisfy our clients. 4. Run our Company ethically and responsibly: Conduct our business and ourselves ethically and responsibly. The Company believes that raising $40,000 through the sale of common equity is sufficient for the company to become operational and sustain operations through the next twelve (12) months. The capital raised has been budgeted to establish our infrastructure and to become a fully reporting company. We believe that the recurring revenues from services performed will be sufficient to support ongoing operations. Unfortunately, this can be no assurance that the actual expenses incurred will not materially exceed our estimates or that cash flow from services will be adequate to maintain our business. As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors’ report to the financial statements included in the registration statement. Amwest Imaging Incorporated currently has one officer and director. This individual allocates time and personal resources to Amwest Imaging Incorporated on a part-time basis and devotes approximately 10 hours a week to the Company. As of the date of this prospectus, Amwest Imaging Incorporated has 9,000,000 shares of $0.001 par value common stock issued and outstanding. Amwest Imaging Incorporated has administrative offices located on the premises of our President, Patrick Moore, which he provides on a rent free basis.The address is 10213 Penrith Avenue, Unit 104, Las Vegas, Nevada 89144. Amwest Imaging Incorporated’s fiscal year end is February 28. TheOffering The following is a brief summary of this offering.Please see the “Plan of Distribution” section for a more detailed description of the terms of the offering. Securities Being Offered: 4,000,000 shares of common stock, par value $.001 Offering Price per Share: Offering Period: The shares are being offered for a period not to exceed 180 days.In the event we do not sell all of the shares before the expiration date of the offering, all funds raised will be promptly returned from the escrow account and returned to the investors, without interest or deduction. Escrow Account: The proceeds from the sale of the shares in this offering will be payable to “Law Offices of Harold P. Gewerter, Esq., Ltd., Client Trust Account, f/b/o Amwest Imaging Incorporated” and will be deposited in a non-interest/minimal interest bearing bank account until all offering proceeds are raised. All subscription agreements and checks are irrevocable and should be delivered to Law Offices of Harold P. Gewerter, Esq. Failure to do so will result in checks being returned to the investor, who submitted the check. Amwest Imaging Incorporated trust agent, Harold p. Gewerter, Esq. acts as legal counsel for Amwest Imaging Incorporated and is therefore not an independent third party. Net Proceed to Company: Use of Proceeds: We intend to use the proceeds to expand our business operations. Number of Shares Outstanding Before the Offering: 9,000,000 common shares Number of Shares Outstanding After the Offering: 13,000,000 common shares 4 The offering price of the common stock bears no relationship to any objective criterion of value and has been arbitrarily determined. The price does not bear any relationship to Amwest Imaging Incorporated assets, book value, historical earnings, or net worth. Amwest Imaging Incorporated will apply the proceeds from the offering to pay for accounting fees, legal and professional fees, equipment, office supplies, salaries/contractors, sales and marketing, and general working capital. The Company has not presently secured an independent stock transfer agent. Amwest Imaging Incorporated has identified several agents to retain that will facilitate the processing of the certificates upon closing of the offering. The purchase of the common stock in this offering involves a high degree of risk. The common stock offered in this prospectus is for investment purposes only and currently no market for Amwest Imaging Incorporated common stock exists. Please refer to the sections herein titled “Risk Factors” and “Dilution” before making an investment in this stock. SUMMARY FINANCIAL INFORMATION The following table sets forth summary financial data derived from Amwest Imaging Incorporated financial statements. The accompanying notes are an integral part of these financial statements and should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. As shown in the financial statements accompanying this prospectus, Amwest Imaging Incorporated has had no revenues to date and has incurred only losses since its inception.The Company has had no operations and has been issued a “going concern” opinion from our accountants, based upon the Company’s reliance upon the sale of our common stock as the sole source of funds for our future operations. 5 Statements of operations data AMWEST IMAGING INC. (A Development Stage Company) Statement of operations For the period from inception (April 7, 2010) to April 30, 2010 April 7, 2010 (Inception) through April 30, 2010 Revenues $ - Operating expenses General and administrative (Loss) from operations ) Other income (expense) Interest income - Interest expense - Loss before income taxes ) Income tax benefit (provision) - Net (loss) $ ) Basic and diluted loss per common share $ ) Basic and diluted weighted average common shares outstanding 6 RISKFACTORS An investment in these securities involves an exceptionally high degree of risk and is extremely speculative in nature. Following are what we believe are all of the material risks involved if you decide to purchase shares in this offering. RISKS ASSOCIATED WITH OUR COMPANY: PATRICK MOORE, THE SOLE OFFICER AND DIRECTOR OF THE COMPANY, CURRENTLY DEVOTES APPROXIMATELY 10 HOURS PER WEEK TO COMPANY MATTERS.HE DOES NOT HAVE ANY PUBLIC COMPANY EXPERIENCE AND IS INVOLVED IN OTHER BUSINESS ACTIVITIES.THE COMPANY'S NEEDS COULD EXCEED THE AMOUNT OF TIME OR LEVEL OF EXPERIENCE HE MAY HAVE.THIS COULD RESULT IN HIS INABILITY TO PROPERLY MANAGE COMPANY AFFAIRS, RESULTING IN OUR REMAINING A START-UP COMPANY WITH NO REVENUES OR PROFITS. Our business plan does not provide for the hiring of any additional employees until revenue will support the expense, which is estimated to be the third quarter of operations. Until that time, the responsibility of developing the company's business, offering and selling of the shares through this prospectus, and fulfilling the reporting requirements of a public company all fall upon Patrick Moore. While Mr. Moore has business experience including management, he does not have experience in a public company setting, including serving as a principal accounting officer or principal financial officer. We have not formulated a plan to resolve any possible conflict of interest with his other business activities. In the event he is unable to fulfill any aspect of his duties to the company we may experience a shortfall or complete lack of revenue resulting in little or no profits and eventual closure of the business. SINCE WE ARE A DEVELOPMENT STAGE COMPANY, THE COMPANY HAS GENERATED NO REVENUES AND DOES NOT HAVE AN OPERATING HISTORY; AN INVESTMENT IN THE SHARES OFFERED HEREIN IS HIGHLY RISKY AND COULD RESULT IN A COMPLETE LOSS OF YOUR INVESTMENT IF WE ARE UNSUCCESSFUL IN OUR BUSINESS PLANS. The Company was incorporated on April 7, 2010; we have not yet commenced our business operations and we have not yet realized any revenues. We have no operating history upon which an evaluation of our future prospects can be made. Based upon current plans, we expect to incur operating losses in future periods as we incurred significant expenses associated with the initial startup of our business. Further, we cannot guarantee that we will be successful in realizing revenues or in achieving or sustaining positive cash flow at any time in the future. Any such failure could result in the possible closure of our business or force us to seek additional capital through loans or additional sales of our equity securities to continue business operations, which would dilute the value of any shares you purchase in this offering. As shown in the financial statements accompanying this prospectus, Amwest Imaging Incorporated has had no revenues to date and has incurred only losses since its inception.The Company has had no operations and has been issued a “going concern” opinion from our accountants, based upon the Company’s reliance upon the sale of our common stock as the sole source of funds for our future operations. WE DO NOT YET HAVE ANY SUBSTANTIAL ASSETS AND ARE TOTALLY DEPENDENT UPON THE PROCEEDS OF THIS OFFERING TO FULLY FUND OUR BUSINESS.IF WE DO NOT SELL THE SHARES IN THIS OFFERING WE WILL HAVE TO SEEK ALTERNATIVE FINANCING TO COMPLETE OUR BUSINESS PLANS OR ABANDON THEM. Amwest Imaging Incorporated has limited capital resources. To date, the Company has funded its operations from limited funding and has not generated sufficient cash from operations to be profitable.Unless Amwest Imaging Incorporated begins to generate sufficient revenues to finance operations as a going concern, Amwest Imaging Incorporated may experience liquidity and solvency problems.Such liquidity and solvency problems may force Amwest Imaging Incorporated to cease operations if additional financing is not available. No known alternative resources of funds are available to Amwest Imaging Incorporated in the event it does not have adequate proceeds from this offering. However, Amwest Imaging Incorporated believes that the net proceeds of the Offering will be sufficient to satisfy the start-up and operating requirements for the next twelve months. WE CANNOT PREDICT WHEN OR IF WE WILL PRODUCE REVENUES, WHICH COULD RESULT IN A TOTAL LOSS OF YOUR INVESTMENT IF WE ARE UNSUCCESSFUL IN OUR BUSINESS PLANS. 7 We have not generated any revenue to date from operations. In order for us to continue with our plans and open our business, we must raise our initial capital through this offering. The timing of the completion of the milestones needed to commence operations and generate revenues is contingent on the success of this offering. There can be no assurance that we will generate revenues or that revenues will be sufficient to maintain our business. As a result, you could lose all of your investment if you decide to purchase shares in this offering and we are not successful in our proposed business plans. OUR CONTINUED OPERATIONS DEPEND ON THE MARKETS ACCEPTANCE OF OUR SERVICES. IF THE MARKET DOES NOT FIND OUR SERVICES DESIRABLE AND SUITABLE FOR PURCHASE AND WE CANNOT ESTABLISH A CUSTOMER BASE, WE MAY NOT BE ABLE TO GENERATE ANY REVENUES, WHICH COULD RESULT IN A FAILURE OF OUR BUSINESS AND A LOSS OF ANY INVESTMENT YOU MAKE IN OUR SHARES. The ability to offer services that the market needs and is willing to purchase is critically important to our success. We cannot be certain that the services we offer will be accepted by the market.As a result, there may not be any demand and our revenue stream could be limited and we may never realize any revenues. In addition, there are no assurances that the Company will generate revenues in the future even if we alter our marketing efforts and pursue alternative revenue generating services in the future. THE LOSS OF THE SERVICES OF PATRICK MOORE COULD SEVERELY IMPACT OUR BUSINESS OPERATIONS AND FUTURE DEVELOPMENT OF OUR BUSINESS MODEL, WHICH COULD RESULT IN A LOSS OF REVENUES AND YOUR INABILITY TO EVER SELL ANY SHARES YOU PURCHASE IN THIS OFFERING. Our performance is substantially dependent upon the professional expertise of our President, Patrick Moore. If he were unable to perform his services, this loss of the services could have an adverse effect on our business operations, financial condition and operating results if we are unable to replace his with another individual qualified to develop and market our services. The loss of his services could result in a loss of revenues, which could result in a reduction of the value of any shares you purchase in this offering. THE DOCUMENT MANAGEMENT INDUSTRY AND SPECIFICALLY THE DIGITAL CONVERSION MARKETPLACE IS HIGHLY COMPETITIVE. IF WE CAN NOT DEVELOP AND MARKET DESIRABLE SERVICES THAT THE MARKET AND OTHER BUSINESSES ARE WILLING TO PURCHASE, WE WILL NOT BE ABLE TO COMPETE SUCCESSFULLY, OUR BUSINESS MAY BE ADVERSELY AFFECTED AND WE MAY NEVER BE ABLE TO GENERATE ANY REVENUES. Amwest Imaging Incorporated has many potential competitors in the digital conversion marketplace.We consider the competition is competent, experienced, and they have greater financial and marketing resources than we do at the present. Our ability to compete effectively may be adversely affected by the ability of these competitors to devote greater resources to the marketing of their services than are available to us. Some of the Company’s competitors also offer a wider range of services; have greater name recognition and more extensive customer bases than the Company.These competitors may be able to respond more quickly to new or changing opportunities and technologies, undertake more extensive marketing activities, offer terms that are more attractive to customers and adopt more aggressive pricing policies than the Company.Moreover, current and potential competitors have established or may establish cooperative relationships among themselves or with third parties to enhance their visibility.The Company expects that new competitors or alliances among competitors have the potential to emerge and may acquire significant market share.Competition by existing and future competitors could result in an inability to secure adequate market share sufficient to support Amwest Imaging’s endeavors.Amwest Imaging cannot be assured that it will be able to compete successfully against present or future competitors or that the competitive pressure it may face will not force it to cease operations.As a result, you may never be able to liquidate or sell any shares you purchase in this offering. 8 AMWEST IMAGING INCORPORATED MAY NOT BE ABLE TO ATTAIN PROFITABILITY WITHOUT ADDITIONAL FUNDING, WHICH MAY BE UNAVAILABLE. Amwest Imaging Incorporated has limited capital resources. Unless Amwest Imaging Incorporated begins to generate sufficient revenues to finance operations as a going concern, Amwest Imaging Incorporated may experience liquidity and solvency problems. Such liquidity and solvency problems may force Amwest Imaging Incorporated to cease operations if additional financing is not available. No known alternative resources of funds are available to Amwest Imaging Incorporated in the event it does not have adequate proceeds from this offering. However, Amwest Imaging Incorporated believes that the net proceeds of the Offering will be sufficient to satisfy the start-up and operating requirements for the next twelve months. RISKSASSOCIATED WITH THIS OFFERING WE ARE SELLING THIS OFFERING WITHOUT AN UNDERWRITER AND MAY BE UNABLE TO SELL ANY SHARES. UNLESS WE ARE SUCCESSFUL IN SELLING THE SHARES AND RECEIVING THE PROCEEDS FROM THIS OFFERING, WE MAY HAVE TO SEEK ALTERNATIVE FINANCING TO IMPLEMENT OUR BUSINESS PLANS AND YOU WOULD RECEIVE A RETURN OF YOUR ENTIRE INVESTMENT. This offering is self-underwritten, that is, we are not going to engage the services of an underwriter to sell the shares; we intend to sell them through our officer and director, who will receive no commissions. He will offer the shares to friends, relatives, acquaintances and business associates; however, there is no guarantee that he will be able to sell any of the shares. In the event we do not sell all of the shares before the expiration date of the offering, all funds raised will be promptly returned to the investors, without interest or deduction. DUE TO THE LACK OF A TRADING MARKET FOR OUR SECURITIES, YOU MAY HAVE DIFFICULTY SELLING ANY SHARES YOU PURCHASE IN THIS OFFERING. There is presently no demand for our common stock and no public market exists for the shares being offered in this prospectus. We plan to contact a market maker immediately following the effectiveness of this Registration Statement and apply to have the shares quoted on the OTC Electronic Bulletin Board (OTCBB). The OTCBB is a regulated quotation service that displays real-time quotes, last sale prices and volume information in over-the-counter (OTC) securities. The OTCBB is not an issuer listing service, market or exchange. Although the OTCBB does not have any listing requirements per se, to be eligible for quotation on the OTCBB, issuers must remain current in their filings with the SEC or applicable regulatory authority. Market Makers are not permitted to begin quotation of a security whose issuer does not meet this filing requirement. Securities already quoted on the OTCBB that become delinquent in their required filings will be removed following a 30 or 60 day grace period if they do not make their required filing during that time. We cannot guarantee that our application will be accepted or approved and our stock listed and quoted for sale. As of the date of this filing, there have been no discussions or understandings between Amwest Imaging Incorporated or anyone acting on our behalf with any market maker regarding participation in a future trading market for our securities. If no market is ever developed for our common stock, it will be difficult for you to sell any shares you purchase in this offering. In such a case, you may find that you are unable to achieve any benefit from your investment or liquidate your shares without considerable delay, if at all. In addition, if we fail to have our common stock quoted on a public trading market, your common stock will not have a quantifiable value and it may be difficult, if not impossible, to ever resell your shares, resulting in an inability to realize any value from your investment. INVESTORS IN THIS OFFERING WILL BEAR A SUBSTANTIAL RISK OF LOSS DUE TO IMMEDIATE AND SUBSTANTIAL DILUTION The principal shareholder of Amwest Imaging Incorporated is Patrick Moore who also serves as its Director, President, Secretary, and Treasurer.Mr. Moore acquired 9,000,000 restricted shares of Amwest Imaging Incorporated common stock at a price per share of $0.001 for a $9,000 equity investment.Upon the sale of the common stock offered hereby, the investors in this offering will experience an immediate and substantial “dilution.” Therefore, the investors in this offering will bear a substantial portion of the risk of loss. Additional sales of Amwest Imaging Incorporated common stock in the future could result in further dilution. Please refer to the section titled “Dilution” herein. 9 PURCHASERS IN THIS OFFERING WILL HAVE LIMITED CONTROL OVER DECISION MAKING BECAUSE PATRICK MOORE, AMWEST IMAGING INCORPORATED’S OFFICER, DIRECTOR AND SHAREHOLDER CONTROLS ALL OF AMWEST IMAGING INCORPORATED ISSUED AND OUTSTANDING COMMON STOCK. Presently, Patrick Moore, Amwest Imaging Incorporated’s President, Secretary, and Treasurer and Director beneficially owns 100% of the outstanding common stock. Because of such ownership, investors in this offering will have limited control over matters requiring approval by Amwest Imaging Incorporated security holders, including the election of directors. Mr. Moore would retain 69.2% ownership in Amwest Imaging Incorporated common stock assuming the maximum offering is attained.Such concentrated control may also make it difficult for Amwest Imaging Incorporated stockholders to receive a premium for their shares of Amwest Imaging Incorporated common stock in the event Amwest Imaging Incorporated enters into transactions, which require stockholder approval. In addition, certain provisions of Nevada law could have the effect of making it more difficult or more expensive for a third party to acquire, or of discouraging a third party from attempting to acquire, control of Amwest Imaging Incorporated. For example, Nevada law provides that not less than two-thirds vote of the stockholders is required to remove a director for cause, which could make it more difficult for a third party to gain control of the Board of Directors. This concentration of ownership limits the power to exercise control by the minority shareholders. WE WILL INCUR ONGOING COSTS AND EXPENSES FOR SEC REPORTING AND COMPLIANCE.WITHOUT REVENUE WE MAY NOT BE ABLE TO REMAIN IN COMPLIANCE, MAKING IT DIFFICULT FOR INVESTORS TO SELL THEIR SHARES, IF AT ALL. Our business plan allows for the estimated $6,500 cost of this Registration Statement to be paid from our cash on hand. We plan to contact a market maker immediately following the effectiveness of this Registration Statement and apply to have the shares quoted on the OTC Electronic Bulletin Board. To be eligible for quotation on the OTCBB, issuers must remain current in their filings with the SEC. Market Makers are not permitted to begin quotation of a security whose issuer does not meet this filing requirement. Securities already quoted on the OTCBB that become delinquent in their required filings will be removed following a 30 or 60 day grace period if they do not make their required filing during that time. In order for us to remain in compliance we will require future revenues to cover the cost of these filings, which could comprise a substantial portion of our available cash resources. If we are unable to generate sufficient revenues to remain in compliance it may be difficult for you to resell any shares you may purchase, if at all. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS. This prospectus contains forward-looking statements about Amwest Imaging Incorporated business, financial condition, and prospects that reflect Amwest Imaging Incorporated management’s assumptions and beliefs based on information currently available. Amwest Imaging Incorporated can give no assurance that the expectations indicated by such forward-looking statements will be realized. If any of Amwest Imaging Incorporated assumptions should prove incorrect, or if any of the risks and uncertainties underlying such expectations should materialize, the actual results may differ materially from those indicated by the forward-looking statements. The key factors that are not within Amwest Imaging Incorporated’s control and that may have a direct bearing on operating results include, but are not limited to, acceptance of the digital conversion services that Amwest Imaging Incorporated expects to market, Amwest Imaging Incorporated’s ability to establish a customer base, managements’ ability to raise capital in the future, the retention of key employees and changes in the regulation of the industry in which Amwest Imaging Incorporated functions. There may be other risks and circumstances that management may be unable to predict to sustain operations. When used in this prospectus, words such as, “believes,” “expects,” “intends,” “plans,” “anticipates,” “estimates” and similar expressions are intended to identify and qualify forward-looking statements, although there may be certain forward-looking statements not accompanied by such expressions. 10 USEOF PROCEEDS Selling all of the shares in the offering will result in $40,000 gross proceeds to Amwest Imaging Incorporated.We expect to disburse the proceeds from this offering in the priority set forth below within the first 12 months after successful completion of this offering: Amwest Imaging Incorporated intends to use the proceeds from this offering as follows: Application of Proceeds $ % of total Total Offering Proceeds Offering Expenses Legal & Professional Fees Accounting Fees Edgar Fees Blue-sky fees Total Offering Expenses Net Proceeds from Offering Use of Net Proceeds Accounting Fees Legal and Professional Fees Equipment - Purchase/Lease Office Supplies Salaries/Contractors Sales and Marketing Working Capital1 Total Use of Net Proceeds Total Use of Proceeds Notes: 1 The category of General Working Capital may include, but is not limited to, postage, telephone services, overnight delivery services and other general operating expenses. Any line item amounts not expended completely shall be held in reserve as working capital and subject to reallocation to other line item expenditures as required for ongoing operations. DETERMINATIONOF OFFERING PRICE The offering price of the common stock has been arbitrarily determined and bears no relationship to any objective criterion of value. The price does not bear any relationship to Amwest Imaging Incorporated’s assets, book value, historical earnings, or net worth. In determining the offering price, management considered such factors as the prospects, if any, for similar companies, anticipated results of operations, present financial resources and the likelihood of acceptance of this offering. 11 DILUTIONOF THE PRICE YOU PAY FOR YOUR SHARES “Dilution” represents the difference between the offering price of the shares of common stock and the net book value per share of common stock immediately after completion of the offering. “Net Book Value” is the amount that results from subtracting total liabilities from total assets. In this offering, the level of dilution is increased as a result of the relatively low book value of Amwest Imaging Incorporated’s issued and outstanding stock. This is due in part because of the common stock issued to the Amwest Imaging Incorporated officer, director, and employee totaling 9,000,000 shares at par value $0.001 per share versus the current offering price of $0.01 per share. Please refer to the section titled “Certain Transactions”, herein, for more information. Amwest Imaging Incorporated net book value on April 30, 2010 was $6,951. Assuming all 4,000,000 shares offered are sold, and in effect Amwest Imaging Incorporated receive the maximum estimated proceeds of this offering from shareholders, Amwest Imaging Incorporated net book value will be approximately $0.0036 per share. Therefore, any investor will incur an immediate and substantial dilution of approximately $0.0064 per share while the Amwest Imaging Incorporated present stockholder will receive an increase of $0.0028 per share in the net tangible book value of the shares that he holds. This will result in a 64.00% dilution for purchasers of stock in this offering. This table represents a comparison of the prices paid by purchasers of the common stock in this offering and the individual who purchased shares in Amwest Imaging Incorporated previously: Maximum Offering Book Value Per Share Before the Offering $ Book Value Per Share After the Offering $ Net Increase to Original Shareholders $ Decrease in Investment to New Shareholders $ Dilution to New Shareholders (%) % PLAN OF DISTRIBUTION Offeringwill be Sold by Our Officer and Director This is a self-underwritten offering. This Prospectus is part of a Prospectus that permits our officer and director to sell the Shares directly to the public, with no commission or other remuneration payable to him for any Shares he sells. There are no plans or arrangements to enter into any contracts or agreements to sell the Shares with a broker or dealer. Patrick Moore, the sole officer and director, will sell the shares and intends to offer them to friends, family members and acquaintances. In offering the securities on our behalf, Mr. Moore will rely on the safe harbor from broker dealer registration set out in Rule 3a4-1 under the Securities Exchange Act of 1934.In his endeavors to sell this offering, Mr. Moore does not intend to use any mass-advertising methods such as the Internet or print media. Mr. Moore will not register as a broker-dealer pursuant to Section 15 of the Securities Exchange Act of 1934, in reliance upon Rule 3a4-1, which sets forth the conditions under which a person associated with an Issuer, may participate in the offering of the Issuer's securities and not be deemed to be a broker-dealer. a. Mr. Moore is an officer and director and is not subject to a statutory disqualification, as that term is defined in Section 3(a)(39)of the Act, at the time of his participation; and b. Mr. Moore is an officer and director and will not be compensated in connection with his participation by the payment of commissions or other remuneration based either directly or indirectly on transactions in securities; and 12 c. Mr. Moore is an officer and director and is not, nor will he be at the time of his participation in the offering, an associated person of a broker-dealer; and d. Mr. Moore is an officer and director and meets the conditions of paragraph (a)(4)(ii) of Rule 3a4-1 of the Exchange Act, in that he (A) primarily performs, or is intended primarily to perform at the end of the offering, substantial duties for or on behalf of our company, other than in connection with transactions in securities; and (B) is not a broker or dealer, or been associated person of a broker or dealer, within the preceding twelve months; and (C) has not participated in selling and offering securities for any Issuer more than once every twelve months other than in reliance on Paragraphs (a)(4)(i) (a) (4) (iii). Our officer, director, control person and affiliates of same do not intend to purchase any shares in this offering. Termsof the Offering Amwest Imaging Incorporated (“Company”) is offering on a best-efforts basis a maximum of 4,000,000 shares of its common stock at a price of $0.01 per share. This is the initial offering of Common Stock of Amwest Imaging Incorporated and no public market exists for the securities being offered.The Company is offering the shares on a “self-underwritten”, best-efforts all-or-none basis directly through our officer and director.The shares will be offered at a fixed price of $.01 per share for a period not to exceed 180 days from the date of this prospectus. There is no minimum number of shares required to be purchased. This offering is on a best effort, all-or-none basis, meaning if all shares are not sold and the total offering amount is not deposited by the expiration of the offering, all monies will be returned to investors, without interest or deduction.Patrick Moore, the sole officer and director of Amwest Imaging Incorporated, intends to sell the shares directly.No commission or other compensation related to the sale of the shares will be paid to our officer and director.The intended methods of communication include, without limitations, telephone, and personal contact.For more information, see the section titled “Plan of Distribution” and “Use of Proceeds” herein. The officer and director of the issuer and any affiliated parties thereof will not participate in this offering. The offering shall terminate on the earlier of (i) the date when the sale of all 4,000,000 shares is completed or (ii) one hundred and eighty (180) days from the date of this prospectus.Amwest Imaging Incorporated will not extend the offering period beyond one hundred and eighty (180) days from the effective date of this prospectus. There can be no assurance that all, or any, of the shares will be sold. As of the date of this Prospectus, Amwest Imaging Incorporated has not entered into any agreements or arrangements for the sale of the shares with any broker/dealer or sales agent. However, if Amwest Imaging Incorporated were to enter into such arrangements, Amwest Imaging Incorporated will file a post effective amendment to disclose those arrangements because any broker/dealer participating in the offering would be acting as an underwriter and would have to be so named in the prospectus. In order to comply with the applicable securities laws of certain states, the securities may not be offered or sold unless they have been registered or qualified for sale in such states or an exemption from such registration or qualification requirement is available and with which Amwest Imaging Incorporated has complied. The purchasers in this offering and in any subsequent trading market must be residents of such states where the shares have been registered or qualified for sale or an exemption from such registration or qualification requirement is available. As of the date of this Prospectus, Amwest Imaging Incorporated has not identified the specific states where the offering will be sold. Amwest Imaging Incorporated will file a pre-effective amendment indicating which state(s) the securities are to be sold pursuant to this registration statement. 13 Deposit of Offering Proceeds The proceeds from the sale of the shares in this offering will be payable to Law Offices of Harold P. Gewerter, Esq., Ltd., Client Trust Account f/b/o Amwest Imaging Incorporated (“Trust Account”) and will be deposited in a non-interest/minimal interest bearing bank account. All subscription agreements and checks are irrevocable and should be delivered to Law Offices of Harold P. Gewerter, Esq., Ltd.,2705 Airport Drive, North Las Vegas, Nevada 89032.Failure to do so will result in checks being returned to the investor, who submitted the check. All subscription funds will be held in the Trust Account pending and no funds shall be released to Amwest Imaging Incorporated until such a time as the entire offering is sold. If the entire offering is not sold, and proceeds received within one hundred and eighty (180) days of the date of this prospectus, all subscription funds will be returned to investors promptly without interest or deduction of fees. The fee of the Trust Agent is $1,500.00. (See Exhibit 99(b)). Proceduresand Requirements for Subscription Prior to the effectiveness of the Registration Statement, the Issuer has not provided potential purchasers of the securities being registered herein with a copy of this prospectus.Investors can purchase common stock in this offering by completing a Subscription Agreement (attached hereto as Exhibit 99(a)) and sending it together with payment in full to Law Offices of Harold P. Gewerter, Esq., Ltd., Client Trust Account f/b/o Amwest Imaging Incorporated, 2705 Airport Drive, North Las Vegas, Nevada 89032.All payments are required in the form of United States currency either by personal check, bank draft, or by cashier’s check. There is no minimum subscription requirement. All subscription agreements and checks are irrevocable. Amwest Imaging Incorporated reserves the right to either accept or reject any subscription. Any subscription rejected within this 30-day period will be returned to the subscriber within five business days of the rejection date. Furthermore, once a subscription agreement is accepted, it will be executed without reconfirmation to or from the subscriber. Once Amwest Imaging Incorporated accepts a subscription, the subscriber cannot withdraw it. DESCRIPTIONOF SECURITIES Amwest Imaging Incorporated’s authorized capital stock consists of 5,000,000 shares of preferred stock with a par value $.001, and 70,000,000 shares of common stock with a par value $.001 per share. PREFERRED STOCK Amwest Imaging Incorporated has no current plans to either issue any preferred stock or adopt any series, preferences, or other classification of the 5,000,000 shares of preferred stock authorized with a par value $.001 as stated in the Articles of Incorporation.The Board of Directors is authorized to (i) provide for the issuance of shares of the authorized preferred stock in series and (ii) by filing a certificate pursuant to the laws of Nevada, to establish from time to time the number of shares to be included in each such series and to fix the designation, powers, preferences and rights of the shares of each such series and the qualifications, limitations or restrictions thereof, all without any further vote or action by the stockholders. Any shares of issued preferred stock would have priority over the common stock with respect to dividend or liquidation rights. Any future issuance of preferred stock may have the effect of delaying, deferring, or preventing a change in control of the company without further action by the stockholders and may adversely affect the voting and other rights of the holders of common stock. The issuance of shares of preferred stock, or the issuance of rights to purchase such shares, could be used to discourage an unsolicited acquisition proposal. For instance, the issuance of a series of preferred stock might impede a business combination by including class voting rights that would enable the holder to block such a transaction, or facilitate a business combination by including voting rights that would provide a required percentage vote of the stockholders. In addition, under certain circumstances, the issuance of preferred stock could adversely affect the voting power of the holders of the common stock. Although the Board of Directors is required to make any determination to issue such stock based on its judgment as to the best interests of stockholders, the Board of Directors could act in a manner that would discourage an acquisition attempt or other transaction that potentially some, or a majority, of the stockholders might believe to be in their best interests or in which stockholders might receive a premium for their stock over the then market price of such stock. The Board of Directors does not at present intend to seek shareholder approval prior to any issuance of currently authorized stock, unless otherwise required by law or stock exchange rules. 14 COMMON STOCK Amwest Imaging Incorporated’s authorized capital stock consists of 70,000,000 shares of common stock, with a par value of $0.001 per share. The holders of our common stock: 1. Have equal ratable rights to dividends from funds legally available therefore, when, as and if declared by the Board of Directors; 2. Are entitled to share ratably in all of assets available for distribution to holders of common stock upon liquidation, dissolution, or winding up of corporate affairs; 3. Do not have preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights; and 4. Are entitled to one vote per share on all matters on which stockholders may vote. All shares of common stock now outstanding are fully paid for and non-assessable and all shares of common stock which are the subject of this offering, when issued, will be fully paid for and non assessable. NON-CUMULATIVE VOTING Holders of Amwest Imaging Incorporated common stock do not have cumulative voting rights. Cumulative voting rights are described as holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in such event, the holders of the remaining shares will not be able to elect any of Amwest Imaging Incorporated directors. PREEMPTIVE RIGHTS No holder of any shares of Amwest Imaging Incorporated stock has preemptive or preferential rights to acquire or subscribe for any shares not issued of any class of stock or any unauthorized securities convertible into or carrying any right, option, or warrant to subscribe for or acquire shares of any class of stock not disclosed herein. CASH DIVIDENDS As of the date of this prospectus, Amwest Imaging Incorporated has not paid any cash dividends to stockholders. The declaration of any future cash dividend will be at the discretion of the Board of Directors and will depend upon earnings, if any, capital requirements and financial position, general economic conditions, and other pertinent conditions. Amwest Imaging Incorporated does not intend to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in business operations. REPORTS After this offering, Amwest Imaging Incorporated will furnish its shareholders with annual financial reports certified by independent accountants, and may, at its discretion, furnish unaudited quarterly financial reports. INTERESTOF NAMED EXPERTS AND COUNSEL None of the below described experts or counsel have been hired on a contingent basis and none of them will receive a direct or indirect interest in the Company. 15 Our audited financial statement for the period from inception to April 30, 2010, included in this prospectus has been audited by Seale & Beers, CPAs, PCAOB- and CPAB-Registered Auditors, 50 South Jones, Suite 202, Las Vegas, Nevada 89107.We included the financial statements and report in their capacity as authority and experts in accounting and auditing. The Law Offices of Harold P. Gewerter, Esq., Ltd., 2705 Airport Road, North Las Vegas, Nevada 89032, has passed upon the validity of the shares being offered and certain other legal matters and is representing us in connection with this offering. DESCRIPTIONOF OUR BUSINESS General Information Amwest Imaging Incorporated was incorporated in the State of Nevada on April 7, 2010 under the same name. Since inception, Amwest Imaging Incorporated has not generated revenues and has accumulated losses in the amount of $(2,049) as of April 30, 2010. Amwest Imaging Incorporated has never been party to any bankruptcy, receivership or similar proceeding, nor has it undergone any material reclassification, merger, consolidation, purchase or sale of a significant amount of assets not in the ordinary course of business. Amwest Imaging Incorporated has yet to commence planned operations to any significant measure. As of the date of this Registration Statement, Amwest Imaging Incorporated has had only limited start-up operations and has not generated revenues. The Company will not be profitable until it derives sufficient revenues and cash flows from services.Amwest Imaging Incorporated believes that, if it obtains the proceeds from this offering, it will be able to implement the business plan and conduct business pursuant to the business plan for the next twelve months. Amwest Imaging Incorporated’s administrative office is located at 10213 Penrith Avenue, Unit 104, Las Vegas, Nevada 89144. Amwest Imaging Incorporated’s fiscal year end is February 28. BusinessOverview Amwest Imaging’s primary focus is to help companies become more efficient through digital conversion and indexing of documentation.As more business is conducted digitally, an integral part has become the proper capturing of the documentation for search and analysis.Digitization of files will increase productivity, aid in business analysis and reduce storage cost significantly.Concise and accurate availability of information leads to greater efficiency in an increasingly competitive world.Digitally capturing as much information as possible and coupled with the ability to search the information effectively provides a business with unparalleled internal control. Our target markets include, but are not limited to, state and local governments, the medical field, construction industry, legal firms and other business that have storage and retrieval needs.We are confident that our business model is a mutually beneficial relationship between our corporate growth and providing a vehicle for clients to harness internal efficiency and improve their productivity. ProductDevelopment Amwest Imaging has numerous competitors in the Document Management industry.They are established, competent and presently have greater capital and marketing resources.Mr. Moore, our President, is responsible for directing our services and related products.He has an extensive and comprehensive background in Document Management, Electronic File Creation and customer service on a national basis.Under his direction, Amwest Imaging will provide custom Document Management services and offer the services to a variety of targeted markets based on due diligence performed and on their documentation flow.We initially will offer scanning services on and off site including; Document Management Services, Electronic File Creation and OCR Services.Our goal is to offer complete, competent and unparalleled service while providing our clients with the knowledge to fully utilize this newly harnessed information. 16 OCR Technology Optical Character Recognition systems allow clients to achieve an automated information flow, through improving accuracy and efficiency in document processing.This technology will also eliminate unwanted and necessary errors.OCR technology automatically finds and extracts information from documents and then it is interpreted and transported into the clients’ applications. Document Management Savings Costs associated in procuring and operating a comprehensive Document Management System is significant.Many solutions offer higher end features that are not needed by smaller and mid-size clients.By hosting our clients’ document management system, they will find value in paying for services needed and in the volume of work processed.Clients will also have access to the latest technology and software updates without incurring significant expenditures. Generally, the amount of documents generated by an average business is substantial.Offering a solution for locating and retrieving documents or records efficiently and cost effectively can result in a more efficient workforce and overall business practices.Using a single source for document management solutions will help lower operational costs while reducing potential security concerns relating to sensitive documentation.We are virtually able to implement a solution within weeks where an in-house solution could take months just to evaluate, procure and install.By using a single source solution, we will increase workers access to information and help them assimilate more information in a timely manner.Chain of custody and security concerns are greatly reduced by using a single source document management company.Documents are scanned, retrieved and re-filed at a single operations center.This will also help with documenting a records history in the event any regulatory or legal issues should arise.Overall, our company provides a service that will reflect positively on all our clients’ bottom line of operations. Industry Analysis Competition in the document management field is competitive.Many of our competitors have larger budgets, better name recognition and offer a broader range of services.We consider our competitors knowledgeable and most are considerably more seasoned.Our emphasis is defined in scope to market to our targeted market segments where we are confident that our business model should prove effective in capturing market share.Our clients will benefit from cost-effective services and in turn improved business flow of information and secure document back-up Marketing Amwest Imaging will focus on all aspects of Document Management to attract clients in our targeted markets.Our target markets include, but are not limited to the medical field, state and local governments, legal firms, reprographic companies, and other business that have storage and retrieval needs.Amwest Imaging has performed the necessary due diligence on our targeted markets and divided them into two major marketing segments. Small Business’s and Reprographic Companies The company plans to market to this segment by networking with industry related individuals, reprographic companies, acquaintances, and professionals.Joining industry related trade organizations and attending trade shows will increase our corporate exposure and provide the Company with a cost effective way to gain access to potential clients.We plan to initiate a frugal direct marketing campaign in an effort to attract market share.Amwest Imaging plans to market its services as a cost–effective tool for reducing paper files and streamlining document management issues.Typically small businesses do not have the internal resources, manpower or faculties for these types of services. We plan to market to other reprographic companies in an attempt to form referral relationships and mutually beneficial joint ventures.Our due diligence has revealed that some reprographic houses do not offer the services we intend to market.Therefore, synergies may exist where a mutually advantageous referral relationship opportunity may be forged. 17 Medical/Legal/Construction and Government Institutions This classification, simply because of the nature of their businesses, produces a tremendous amount of paperwork.Identifying the contact person and education them on the multi-level cost/manpower savings our company can provide them with is key to our success.Marketing efforts will be multifaceted and include cost savings from reduced paper needs, to a reduction in storage requirements, to the potential to safeguard against possible legal ramifications from misplaced documentation.Another level of planned marketing includes education the client on the potential power of completely harnessing their internal documentation for pro-forma purposes and detailed search requirements.These larger companies/firms can potentially realize invaluable benefits from greater internal efficiency and internal control. GrowthStrategy of the Company Our mission is to provide our customers with reliable, quality, and cost-effective services that exceed their expectations.We will use our industry knowledge and experience to help customers develop efficient document management, imaging, and information distribution systems.The Company hopes to earn sufficient profitsto underwrite our growth and provide fair returns to our shareholders. CompetitorAnalysis Amwest Imaging has many established competitors in the document management industry.The competition is competent, experienced, and may have greater financial and marketing resources than we do at the present time.Some of our competitors also offer a wider scope of services and have greater name recognition within the industry.These firms also have extensive customer bases and our ability to compete may be adversely affected by the ability of these competitors to devote greater resources to their marketing efforts than what is now available to our company. 12 Month Growth Strategy and Milestones The Company planned the goals and milestones based on raising $40,000 through the offering.We have prudently budgeted the $40,000 to sustain operations for a twelve-month period.The Companyhopes it will start to generate revenue approximately six months after closing of the public offering . Note: The Company planned the milestones and estimated expenditures based on quarters following the closing of the offering. Quarter 0-3 Months (estimated expenditures $17,500) -Complete due diligence on purchasing/leasing of production equipment -Secure web domain -Evaluate and hire web designer -Finalize sales and marketing material -Research local, state national laws and regulations for licenses and insurances -Secure quotes for lease of potential production facility and office space 4-6 Months (estimated expenditures $4,500) -Finalize web site development -Continue with direct marketing efforts -Establish direct marketing campaign to targeted companies and markets -Perform due diligence on direct marketing campaign to other markets -Evaluate and identify possible joint venture opportunities with reprographic companies 7-9 Months (estimated expenditures $6,500) -Initiate two-year marketing plan utilizing a commissioned sales force. -Evaluate hiring and training of an in-house production team -Further nurture joint venture opportunities 10-12 Months (estimated expenditures $5,000) -Analyze web-site leads/revenue generating effectiveness and make necessary adjustments/changes -Analyze marketing efforts to date and address necessary deficiencies -Evaluate need to offer additional services. -Finalize detailed two-year marketing and business plan 18 Patentsand Trademarks At the present we do not have any patents or trademarks. Needfor any Government Approval of Products or Services We do not require any government approval for our services. Governmentand Industry Regulation We will be subject to federal laws and regulations that relate directly or indirectly to our operations including securities laws. We will also be subject to common business and tax rules and regulations pertaining to the operation of our business. Researchand Development Activities Other than time spent researching our business and proposed markets and segmentation, the Company has not spent any funds on research and development activities to date.In the event opportunities arise from our operations, the Company may elect to initiate research and development activities, but the Company has no plans for any activities to date. EnvironmentalLaws Our operations are not subject to any Environmental Laws. Employeesand Employment Agreements We currently have one employee, our executive officer, Patrick Moore who currently devotes 10 hours a week to our business and is responsible for the primary operation of our business. There are no formal employment agreements between the company and our current employee. DESCRIPTIONOF PROPERTY Amwest Imaging Incorporated uses an administrative office located at 10213 Penrith Avenue, Unit 104, Las Vegas, Nevada 89144.Mr. Moore, the sole officer and director of the Company, provides the office space free of charge and no lease exists.We consider our current principal office space arrangement adequate and will reassess our needs based upon the future growth of the company. LEGALPROCEEDINGS We are not involved in any pending legal proceeding nor are we aware of any pending or threatened litigation against us. MARKETFOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS No public market currently exists for shares of our common stock.Following completion of this offering, we intend to apply to have our common stock listed for quotation on the Over-the-Counter Bulletin Board. PENNY STOCK RULES The Securities and Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks.Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the Nasdaq system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). A purchaser is purchasing penny stock which limits the ability to sell the stock.The shares offered by this prospectus constitute penny stock under the Securities and Exchange Act.The shares will remain penny stocks for the foreseeable future.The classification of penny stock makes it more difficult for a broker-dealer to sell the stock into a secondary market, which makes it more difficult for a purchaser to liquidate his/his investment.Any broker-dealer engaged by the purchaser for the purpose of selling his or his shares in us will be subject to Rules 15g-1 through 15g-10 of the Securities and Exchange Act.Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. 19 The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document, which: -Contains a description of the nature and level of risk in the market for penny stock in both Public offerings and secondary trading; -Contains a description of the broker’s or dealer’s duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the Securities Act of 1934, as amended; -Contains a brief, clear, narrative description of a dealer market, including “bid” and “ask” price for the penny stock and the significance of the spread between the bid and ask price; -Contains a toll-free number for inquiries on disciplinary actions; -Defines significant terms in the disclosure document or in the conduct of trading penny stocks; and -Contains such other information and is in such form (including language, type, size and format) as the Securities and Exchange Commission shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, to the customer: -The bid and offer quotations for the penny stock; -The compensation of the broker-dealer and its salesperson in the transaction; -The number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and -Monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written acknowledgement of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement.These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules.Therefore, stockholders may have difficulty selling their securities. REGULATION M Our officer and director, who will offer and sell the Shares, is aware that he is required to comply with the provisions of Regulation M promulgated under the Securities Exchange Act of 1934, as amended.With certain exceptions, Regulation M precludes the officers and directors, sales agents, any broker-dealer or other person who participate in the distribution of shares in this offering from bidding for or purchasing, or attempting to induce any person to bid for or purchase any security which is the subject of the distribution until the entire distribution is complete. REPORTS We are subject to certain reporting requirements and will furnish annual financial reports to our stockholders, certified by our independent accountants, and will furnish un-audited quarterly financial reports in our quarterly reports filed electronically with the SEC.All reports and information filed by us can be found at the SEC website, www.sec.gov. STOCK TRANSFER AGENT We currently do not have a stock transfer agent.Amwest Imaging Incorporated has identified several agents to retain that will facilitate the processing of the certificates upon closing of the offering. 20 FINANCIALSTATEMENTS SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Amwest Imaging Inc. (A Development Stage Company) We have audited the accompanying balance sheet of Amwest Imaging Inc. (A Development Stage Company) as of April 30, 2010, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the period from inception on April 7, 2010 through April 30, 2010. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conduct our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Amwest Imaging Inc. (A Development Stage Company) as of April 30, 2010, and the related statements of operations, stockholders’ equity (deficit) and cash flows for period from inception on April 7, 2010 through April 30, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has had a loss from operations of $2,049, an accumulated deficit of $2,049, working capital of $6,951 and has earned no revenues since inception, which raises substantial doubt about its ability to continue as a going concern.Management’s plans concerning these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada June 1, 2010 50 S. Jones Blvd. Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351 21 AMWEST IMAGING INC. (A Development Stage Company) Balance sheet ASSETS April 30, 2010 Current assets: Cash and cash equivalents $ Total current assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $
